Citation Nr: 1441308	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  07-38 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to April 1983.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2010 the Board remanded this claim for additional development, including especially for a medical opinion concerning whether his service-connected disabilities, in combination (though only these disabilities), are so disabling as to preclude him from obtaining and maintaining substantially gainful employment versus that which, instead, would be considered just marginal in comparison, when also taking into consideration his level of education, prior work experienced and training.  That development since has been completed, though the claim still denied, so it is again before the Board.

Regarding representation, according to a VA Form 21-22 in the file, dated February 14, 2003 and received at the RO on February 24, 2003, the Veteran had designated the Disabled American Veterans (DAV) to represent him in his VA claims, so including in this appeal.  And, indeed, this Veterans Service Organization (VSO) was still representing him when the Board remanded this TDIU claim in May 2010.

Also in May 2010, however, the Board denied another claim the Veteran also had appealed - for an effective date earlier than June 24, 2002, for the grant of service connection for lumbar degenerative disc disease (DDD), including considering whether there was clear and unmistakable error (CUE) in a prior March 1986 rating decision earlier considering and denying this same claim.  The Veteran tried to appeal the Board's denial of that claim to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), but the Court summarily dismissed the appeal because the Veteran also, in the interim, had filed a motion on September 24, 2010, for reconsideration of that decision.  He reiterated this in a subsequent June 2011 Statement in Support of Claim (on VA Form 21-4138).  

The Board therefore had to rule on that intervening motion, which it did in April 2013 - denying that motion.  Meanwhile, the Veteran was consulting with a private attorney, Mr. Allen Gumpenberger, who apparently was intending to represent the Veteran in his appeal to the Court (had the Court heard that appeal).  This private attorney, Mr. Gumpenberger, never however completed any paperwork (including a VA Form 21-22a), also allowing him to represent the Veteran before VA.  And in any event the Veteran completed a Statement in Support of Claim (on VA Form 21-4138) on May 10, 2011, which was first received at the RO on May 11, 2011, indicating he was removing attorney Allen Gumpenberger from Alpha Veteran Group.  So the Veteran asked that VA remove Mr. Gumpenberger from the file, and that a new attorney would be appointed at a later date.  Another private attorney, Andrew J. Waghorn, Esq., since has submitted a statement in January 2013 indicating he is representing the Veteran in his appeal to the Court, which is not also tantamount to him also representing the Veteran before VA.  Realizing, then, that the Court - at least initially - dismissed the appeal of the earlier effective date claim regarding the grant of service connection for the lumbar DDD, at least pending the Board's ruling on the request for reconsideration of the denial of that claim (a motion, as mentioned, which the Board since has denied), the Board is listing the DAV as still the representative of record concerning this remaining TDIU claim.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are post-operative residuals of a fractured right distal tibia and fibula, rated as 40-percent disabling; lumbar DDD, rated as 20-percent disabling; patellofemoral arthritis of the right knee, rated as 
10-percent disabling; a residual scar on the right ankle, rated as 10-percent disabling; and osteoarthritis of the right foot, rated as 10-percent disabling.  The combined rating for these disabilities has been 70 percent effectively since June 24, 2002.


2.  The Veteran's service-connected disabilities preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison, when also considering his level of education and prior work experience and training, but not his age and disabilities that are not service connected.  


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2012) and Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Entitlement to a TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In making this determination, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  There are circumstances when several disabilities may be considered as one for the purpose of determining whether these threshold minimum rating requirements are met, such as when they result from common etiology or single accident or affect both upper or lower extremities.  See 38 C.F.R. § 4.16(a).  If the Veteran does not meet these threshold requirements, but there is still suggestion of unemployability, then the claim may be referred for consideration of whether a TDIU is warranted alternatively on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).

Here, the Veteran's service-connected disabilities are:  post-operative residuals of a fractured right distal tibia and fibula, rated as 40-percent disabling effectively since May 1, 1996; lumbar DDD, rated as 20-percent disabling since June 24, 2002; patellofemoral arthritis of the right knee, rated as 10-percent disabling since January 31, 2001; a residual scar on the right ankle, rated as 10-percent disabling since September 20, 2001; and osteoarthritis of the right foot, rated as 10-percent disabling since June 24, 2002.  Therefore, his combined rating for these several service-connected disabilities has been 70 percent since June 24, 2002.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  His claim for a TDIU was received in May 2007.  He therefore has met the threshold minimum rating requirements for consideration of a TDIU on a schedular basis, meaning under § 4.16(a) rather than § 4.16(b), for the entire period under consideration.


While the regulations do not provide a definition of "substantially gainful employment," it has been defined it as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."  Faust v. West, 13 Vet. App. 342 (2000).  In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court recognized the following standard announced in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.


Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot obtain or maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

That said, for a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor that places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record reflects the Veteran attended high school through the 11th grade, where he reportedly received below-average grades; he since obtained his GED (General Equivalency Diploma) in 1979.  He began his active duty military service in March 1979, and he has no pre-military employment history.  During active duty, his MOS (Military Occupational Specialty) was Indirect Fire Infantryman.  

Following active duty, the Veteran attempted to obtain his college or associate's degree and, to this end, enrolled in computer classes.  He did not, however, earn passing grades and did not complete the program.  He was a security guard for four years, and then worked as a laborer or in construction until 1995, at which time he had to stop working after sustaining an injury while on the job.  

A September 1996 decision found the Veteran infeasible for VA Vocational Rehabilitation due to both service-connected and nonservice-connected disabilities.  At that time, he was only service connected for the residuals of the fracture of his right tibia and fibula.  His nonservice-connected major depression with psychotic features was found to affect his employability, but he was also found to have educational deficits.  He was noted to have problems with alcohol and drug abuse, and to take medication for pain and for his psychiatric disability, but he was found to have a below average learning ability even when "clear headed."  See September 1996 Memorandum with attachments.  Similarly, an August 1996 Eligibility Study found that he did not have the appropriate aptitude for pursuing college courses.  Indeed, a copy of his January 1985 report card showed he failed Introduction to Computer Science and Computer Programming, as well as Composition and Rhetoric I.  He received a D in Introduction to Systems Analysis.  Id.

During a December 2010 VA examination, the Veteran reported an employment history as a construction worker.  The VA examiner noted that the Veteran's right ankle was arthrodesed in neutral position, which caused difficulty and pain with weight-bearing.  He opined the Veteran could stand for five to thirty minutes, and walk up to a fourth of a mile.  The Veteran's right knee was painful, stiff, and weak, and along with the ankle, caused an antalgic gait.  His right foot was painful and tender, and contributed to his difficulty standing and walking.  His lumbar spine was painful, and caused difficulties with lifting and carrying.  Overall, he had decreased mobility, problems with lifting and carrying, decreased strength in his lower extremity, and pain.  He was unable to stand and walk for prolonged periods, and had additional trouble squatting, kneeling, and climbing.  He was advised to avoid repetitive bending or lifting.  The VA examiner opined that the Veteran could work a sedentary four hour work week, as per the Dictionary of Occupational Titles.  

But based on this collective body of evidence, the Board finds that a TDIU is warranted.  The standard in this type of case is not just whether the Veteran can work in any capacity, rather, whether he is precluded from obtaining and maintaining substantially gainful employment because of his service-connected disabilities, consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  And just any job does not equate to substantially gainful employment, rather, may only be considered marginal employment.  38 C.F.R. § 4.18.  His work history was in security and manual-type labor, both of which require physical effort.  The Board finds that it is sufficiently shown that he is unable to perform the physical duties required of him in physical and manual-labor type positions, and that he therefore would not be able to return to security or construction jobs.  Although found still physically able to perform sedentary ("sit down") work, practically speaking he has no education or training for this type of other work that is less physically demanding or, for that matter, even the mental aptitude allowing him to work in a meaningful way in this other type of endeavor.  He was found to have below-average learning ability, without an appropriate aptitude for college classes, even when discounting the effects of his nonservice-connected psychiatric disability.  Moreover, the VA examiner determined the Veteran could only work a four-hour work week, which is well-below the full-time schedule that would be expected for a position to be considered substantially gainful, especially given the Veteran's lack of specialized training or education.  Even if the VA examiner made a typographical error, and meant to indicate a 
four-hour work day, that still falls well below a full-time schedule.  So under these circumstances, the Board finds it unlikely that the Veteran would be able to find substantially gainful employment that he could do that would not require some education and training, and that would allow him to work less than a full-time schedule.  Accordingly, he is entitled to a TDIU.


ORDER

A TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


